DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I: Figs. 1, 2, 3A, 4 and 8A; Claims 1-7 and 19-29 in the reply filed on 25 March 2021 is acknowledged. 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 2 is objected to because of the following informalities:  
2. (Currently Amended) The imaging device according to claim 1, further comprising a third transistor, wherein one of a source and a drain of the third transistor is electrically connected to the .
  Appropriate correction is required.

Allowable Subject Matter
Claims 1-29 are allowed over the prior art of record. The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record does not disclose or otherwise render obvious at least “the photoelectric conversion element is electrically connected to an input terminal of the first inverter circuit, one of a source and a drain of the first transistor, and one of a source and a drain of the second transistor, wherein an output terminal of the first inverter circuit is electrically connected to a gate of the first transistor and an input terminal of the second inverter circuit”, in combination with remaining claim elements.
Regarding claim 22, the prior art of record does not disclose or otherwise render obvious at least “wherein an input terminal of the first inverter circuit is electrically connected to one of a source and a drain of the first transistor and one of a source and a drain of the second transistor, wherein an output terminal of the first inverter circuit is electrically connected to a gate of the first transistor and an input terminal of the second inverter circuit”, in combination with remaining claim elements.
Muroshima et al. US 2009/0009643 is cited here as analogous art. Muroshima et al. FIG. 12A discloses a MOS image device that includes a photoelectric conversion element, a first transistor Tr4, a second transistor Tr5, a first inverter circuit Inv1, and a 
Merrill US 6,130,713 is cited here as analogous art. Merrill FIG. 3 discloses a CMOS image device that includes a photoelectric conversion element D1, a first transistor T12, a second transistor T11, a first inverter circuit IV1, and a second inverter circuit IV2, wherein an output terminal of the first inverter circuit IV1 is electrically connected to a gate of the first transistor T12 and an input terminal of the second inverter circuit IV2, wherein a polarity of the first transistor is different from a polarity of the second transistor. Merrill does not discloses or otherwise render obvious the allowable subject matter as mentioned above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONYA D MCCALL-SHEPARD whose telephone number is (571)272-9801.  The examiner can normally be reached on M-F: 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571)272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Sonya McCall-Shepard/           Primary Examiner, Art Unit 2898